This is an appeal by the claimant from a decision of the Workmen’s Compensation Board, holding that the effect of the accident which the claimant had sustained was limited to his back and that the condition of the claimant’s left leg was not caused by the accident but was due to pre-existing Paget’s disease. Upon the evidence, the board could have found that the claimant had been struck only on the shoulder in the industrial accident and that there had been no trauma to his leg or thigh and, upon that finding, the board’s conclusion that the occurrence did not aggravate or accelerate the Paget’s disease was justified. There was evidence that Paget’s disease sometimes causes spontaneous fractures. There was medical proof to support the view that the fracture of the claimant’s left leg was attributable solely to the Paget’s disease, without any aggravating trauma. The record presents only a question of fact and, the findings of the board being supported by substantial evidence, the decision of the board must be affirmed. Decision unanimously affirmed, without costs. Present—Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.